Citation Nr: 1713025	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  01-08 469A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for a thoracic spine disability.

3.  Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

Gregory T. Shannon


INTRODUCTION

The Veteran served on active duty from March 1974 to November 1974.  The Veteran received a hardship discharge under honorable conditions.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2000 rating decision of the San Juan Puerto Rico Regional Office (RO) of the Department of Veterans Affairs (VA).

In October 2003, the Board remanded the case for additional development.  In a September 2005 decision, the Board in pertinent part denied service connection for lumbar, thoracic and cervical spine disorders.

The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court) and the Court issued an Order in September 2007 that granted a Joint Motion for Partial Remand, vacating the September 2005 decision and remanding the claim to the Board for further action.

The Board remanded the claim in June 2008, April 2010 and December 2011.  In July 2014, the Board again denied service connection for lumbar, thoracic and cervical spine disorders.

The Veteran appealed this decision to the Court.  In a July 2015 memorandum decision, the Court set aside the Board's denial of service connection for lumbar, thoracic and cervical spine disorders and remanded the claim to the Board. 

The Board remanded the claim in July 2016 for further development.   

Although those issues have returned to the Board, the issue of entitlement to service connection for a psychiatric disorder remains in remand status and has not been recertified.  The Board will accordingly not address that issue at this time.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should be applied to those electronic records.  


FINDING OF FACT

Resolving all doubt in favor of the Veteran, the Veteran's lumbar, thoracic, and cervical spine disabilities are shown to be attributable to injuries incurred in a fall that occurred during service.


CONCLUSION OF LAW

The criteria for service connection for lumbar, thoracic, and cervical spine disabilities are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veteran's Claims Assistance Act

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  However, in light of the favorable decision in this case, a discussion as to whether VA has met its duties to notify and assist is not necessary.

II. Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2016).

When considering evidence supporting a service connection claim, the Board must consider, on a case-by case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2006) (reiterating that "'[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'", quoting Jandreau v Nicholson, 492 F 3d 1372, 1377 (Fed. Cir. 2007)).

If the disability is of the type for which lay evidence is competent, the Board must weigh that evidence against other evidence of record in making its determination regarding the existence of service connection.  See Buchanan v. Nicholson, 451 F.3d 1331, 1334-37)

Throughout the appeal, the Veteran has submitted numerous lay statements from himself, his wife and a fellow soldier.  These statements, in pertinent part, describe the initial injury in March 1974 and the Veteran's continuing difficulties with his neck and back since that time.  In statements to adjudicators and to clinicians, the Veteran and his fellow soldier described the circumstances of his injuries as running into an unseen trench or foxhole with a rifle and full pack.  

The Veteran is competent to report that he suffered neck and back injuries when he fell in the hole, and his spouse and buddy are competent to report their observations of him.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Although the record reflects inconsistencies in statements made by the Veteran with regard to the first time he hurt his back, e.g. as a child, or as part of a work incident in or around 1988, the Veteran's statements regarding the existence of the 1974 fall and complaints of subsequent neck and back injuries are consistent with the statements of his wife and fellow soldier, the latter having observed the fall and the Veteran's immediate expressions of back and neck pain.  Service medical records are also consistent with the occurrence of a March 1974 fall, although the clinical records showing the nature and severity of the injuries sustained are limited to left ankle.  In light of this, the statements of the Veteran, his wife and fellow soldier are considered credible with regard to the occurrence of the injury in March 1974 and the Veteran's continuing difficulties with his neck and back.  

The Veteran's service records show that the Veteran was seen by medical personnel in March 1974 after falling into a hole.  The Veteran's left leg and ankle was treated at the time.  There is no notation of complaints about, or treatment for, the Veteran's neck or back in the service records.  After follow up treatment for the left ankle, the Veteran continued his military duties.  As part of a separation examination in October 1974, the Veteran denied recurrent back pain.  He also denied any injury or disorder other than headaches, hearing loss, and a cyst or tumor.  The examiner noted no spinal abnormalities.  

In July 1989 letter to a state social services department, a physician noted the Veteran's report that he started developing low back pain in September 1988.  The Veteran reported that he was injured in a hit and run accident at age 13 or 14 and that it was the only injury he could recall and could not remember if it included back pain. Another physician the same month noted the Veteran's report of back problems since childhood.  

In considering whether any current disability is related to the referenced fall, the Board notes that the record contains numerous examinations and opinions addressing the nature and etiology of the claimed disorders.

In a November 2000 letter, Dr. J.A. of the VA noted the Veteran's 1974 fall and current disabilities of cervical spondylosis and degenerative osteochondral and osteoarthritic changes affecting the cervical and lumbar spine.  Dr. J.A. then opined that due to the chronicity of this Veteran's complaints "and history of an associated trauma, there is a high probability that his present disc herniations and osteoarthritic changes could be traumatic."  

During a VA examination for headaches in August 2004, the Veteran reported that he experienced dizziness and developed headaches immediately after the 1974 fall which continued to that time.  The examiner found that the headaches were at least as likely as not traumatic in nature.  

On VA examination in October 2004, the examiner noted the Veteran's report that he was treated for back and neck pain at sick call after the 1974 fall.  The examiner's pertinent diagnoses included L4-L5 bulging disc, T12-L1 herniated nucleus pulposus, cervical degenerative disc disease, lumbar degenerative disk disease and cervicolumbar stenosis.  The examiner opined that the current cervical, thoracic and lumbar back conditions are not at least as likely as not the result of injury while in active service in 1974.  Although the examiner did not explicitly explain the reasoning for this opinion, the examiner did note that the Veteran's service medical records were silent on a cervical, thoracic or low back condition and that the Veteran was diagnosed with such conditions several years after active service. 

Similarly, as part of a February 2009 VA examination, an examiner opined the Veteran's cervical, thoracic and lumbar conditions are less likely as not caused by or a result of the 1974 fall.  The examiner's rationale was that the Veteran was not diagnosed with such conditions until years after active service.

A February 2011 statement from a VA physician, Dr. J.J., indicated that the Veteran fell in training and sustained trauma to his head, back and left lower extremity, fracturing his left femur and left ankle and that he had been suffering pain in the cervical and lumbar region since then.  He further stated that the Veteran's back condition (discogenic lumbar disease) was directly related to the fall he suffered while on active duty and is far beyond any reasonable doubt service connected in nature.

In a June 2011 letter, Dr. J.A. noted he reviewed the Veteran's medical records and then proceed to list a few pertinent facts including the 1974 fall, the Veterans 2000 laminectomy and the possibility of a cervical discectomy due to the presence of severe cervical stenosis.  Dr. J.A. also discussed studies about acute traumatic injury and their relation to musculoskeletal condition, but did not discuss how this specifically related to the Veteran.  Dr. J.A. noted the Veteran's 1974 fall is the only significant trauma he has sustained according to his medical records.  However, the Board notes that the Veteran and his wife have indicated he suffered back pain at work in or around 1988, but the record is not clear if this was due to trauma at that time as there are no treatment records in the claims folder related to this incident. 
Dr. J.A. found that it is at least as likely as not that the Veteran's spinal cord condition was secondary to the 1974 fall.

An October 2013 letter from Dr. A.A. indicated that she reviewed the pertinent service and post service medical records from the Veteran's file.  Dr. A.A. discussed the medical records in detail and opined that it was more likely than not that the Veteran's back disorder were caused by his in service fall.  In concluding the letter, Dr. A.A. stated it is most likely the Veteran's disabilities are due to his injuries in service.

Dr. A.A. noted the Veteran fell in a hole while in full gear and carrying a rifle.  As such, he would have been unable to correct his balance because of the weight on his back or use his hands to brace his fall because of the rifle in his hands.  Furthermore, Dr. A.A. stated that it was unlikely that the Veteran's spinal disabilities are secondary to natural aging, noting the Veteran's treatment and needs are inconsistent with the natural aging process.

On review, the claims folder contains medical opinions both for and against the claim, all based substantially on an assessment of the severity of the fall as provided by the Veteran and lay observers (and told to examiners0 compared to the description of injuries recorded in the military treatment records and discharge examination.  Considering the lay contentions as well as the documented occurrence of an in-service injury of some nature, the Board finds the weight of competent, credible and probative evidence to be in relative equipoise in showing that the lumbar, thoracic, and cervical spine disabilities are as likely as not due to a fall by the Veteran during service.

In resolving all reasonable doubt in the Veteran's favor, service connection is warranted.  See 38 C.F.R. § 3.102 (2016).


ORDER

1.  Service connection for a lumbar spine disability is granted.

2.  Service connection for a thoracic spine disability is granted.

3.  Service connection for a cervical spine disability is granted.



____________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


